NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      WILLIAM WORRELL, Petitioner.

                         No. 1 CA-CR 16-0126 PRPC
                             FILED 8-8-2017


      Petition for Review from the Superior Court in La Paz County
                             No. CR20050040
            The Honorable Robert Carter Olson, Retired Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

La Paz County Attorney’s Office, Parker
By Tony Rogers
Counsel for Respondent

William Worrell, Florence
Petitioner
                            STATE v. WORRELL
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Chief Judge Samuel A. Thumma
joined.


J O N E S, Judge:

¶1             William Worrell seeks review of the trial court’s dismissal of
his untimely and successive petition for post-conviction relief. “We will not
disturb a trial court’s ruling on a petition for post-conviction relief absent a
clear abuse of discretion.” State v. Swoopes, 216 Ariz. 390, 394, ¶ 4 (App.
2007) (citing State v. Schrock, 149 Ariz. 433, 441 (1986)). We have considered
the petition for review and find Worrell has not established such abuse
here. Therefore, we grant review but deny relief.

¶2             In 2005, a jury convicted Worrell of sexual conduct with a
minor and child molestation arising out of events occurring in 2001. The
jury also determined both counts were dangerous crimes against children,
Worrell was in a position of authority over the victim, and the victim was
of a young age. After conducting an aggravation/mitigation hearing, the
trial court sentenced Worrell to an aggregate, aggravated term of twenty-
five years’ imprisonment to be followed by a term of community
supervision pursuant to Arizona Revised Statutes (A.R.S.) § 13-603(I).1 This
Court affirmed the convictions and sentences on direct appeal. State v.
Worrell, 1 CA-CR 06-0164 (Ariz. App. Jan. 18, 2007) (mem. decision).

¶3              On review, Worrell claims: (1) the trial court abused its
discretion by summarily dismissing his “petition for post-conviction relief
of right”; (2) the flat term of imprisonment combined with a mandated term
of community supervision violates double jeopardy and due process; and
(3) “the use of a ‘catch-all’ provision as the sole aggravator to exceed the
statutory maximum sentence” violated his due process rights.




1     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       2
                           STATE v. WORRELL
                           Decision of the Court

¶4           As an initial matter, Worrell’s petition is neither of-right, nor
timely, because it was filed well over “thirty days after the issuance of the
order and mandate in the direct appeal.” Ariz. R. Crim. P. 32.4(a).

¶5            Moreover, the claims raised by Worrell within the petition
are precluded because he is barred from asserting any claim that was or
could have been raised on direct appeal or in an earlier post-conviction
relief proceeding unless it falls within an exception under Arizona Rule of
Criminal Procedure 32.2(b). Ariz. R. Crim. P. 32.2(a). For the exception to
apply, the petitioner must state in the notice of post-conviction relief “the
substance of the specific exception and the reasons for not raising the claim
in the previous petition or in a timely manner.” Ariz. R. Crim. P. 32.2(b). If
the petitioner fails to do so, “the notice shall be summarily dismissed.” Id.

¶6             Worrell has failed to provide any law or fact to substantiate
an untimely and successive petition, and the trial court did not err in
dismissing the petition as both untimely and successive. This analysis
specifically applies to Worrell’s claim regarding the “catch-all” aggravator,
which states a ground for relief under Rule 32.1(c), a ground not exempted
from Rules 32.2(a) and 32.4(a).

¶7              Additionally, Worrell’s double jeopardy claim fails on the
merits. The trial court was required to impose a term of community
supervision pursuant to A.R.S. § 13-603(I), which states: “if a person is
convicted of a felony offense and the court sentences the person to a term
of imprisonment, the court at the time of sentencing shall impose on the
convicted person a term of community supervision.” (Emphasis added).
Community supervision is simply a part of the punishment authorized by
the legislature and imposed upon a defendant and violates neither A.R.S.
§ 13-116 (barring further prosecution for an act or omission constituting a
crime for which the defendant has already been acquitted or convicted,
even if it is separately punishable under a different section of the law), nor
the Double Jeopardy Clause, U.S. Const. amend. V (“No person shall be
subject for the same offen[s]e to be twice put in jeopardy of life or limb.”);
State v. Jenkins, 193 Ariz. 115, 120, ¶ 14 (App. 1998) (citation omitted); see
also State v. Fuentes, 26 Ariz. App. 444, 450 (1976) (“Double jeopardy
principles do not proscribe successive or multiple facets of an otherwise
constitutionally acceptable punishment scheme adopted by a state as
punishment to be imposed as the result of any one particular conviction.”).




                                      3
                 STATE v. WORRELL
                 Decision of the Court

¶8   Accordingly, we grant review but deny relief.




                AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              4